Name: Commission Regulation (EC) No 1287/96 of 3 July 1996 derogating, as regards implementation of the 1996 plan, from the timetable laid down in Article 3 of Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: economic policy;  social protection;  foodstuff;  social affairs;  trade policy
 Date Published: nan

 4. 7. 96 EN Official Journal of the European Communities No L 165/25 COMMISSION REGULATION (EC) No 1287/96 of 3 July 1996 derogating, as regards implementation of the 1996 plan, from the timetable laid down in Article 3 of Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Member States to adjust their programme for distribution to the beneficiaries; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant Mana ­ gement Committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (! ), as amended by Regulation (EEC) No 2535/92 (2), and in particular Article 6 thereof, Whereas Article 3 ( 1 ) of Commission Regulation (EEC) No 3149/92 (3), as last amended by Regulation (EC) No 267/96 (4), provides that implementation of the plan is to run from 1 October to 30 September of the following year and that withdrawal of the products from the intervention stocks is to take place up to 31 August following the commencement of implementation of the plan ; Whereas the plan allocating to the Member States resources to be charged to the 1996 budget for implemen ­ tation of the supply of food to the most deprived persons in the Community was amended, in the course of its implementation, in April 1996 (*); whereas, as a result, the timetable provided for in Article 3 of Regulation (EEC) No 3149/92 should be derogated from to enable the HAS ADOPTED THIS REGULATION: Article 1 For the implementation of the 1996 plan, notwithstan ­ ding Article 3 ( 1 ) of Regulation (EEC) No 3149/92:  withdrawal of the products from the intervention stocks may take place up to 30 November 1996, and  the products may be distributed up to 31 January 1997. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 352, 15. 12. 1987, p. 1 . (2) OJ No L 260, 31 . 10 . 1995, p. 3. (3) OJ No L 313, 30. 10 . 1992, p. 50 . (&lt;) OJ No L 36, 14. 2. 1996, p. 2. 0 OJ No L 89, 10 . 4. 1996, p. 42.